Citation Nr: 1527343	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a bilateral wrist condition.

2. Entitlement to service connection for prostate cancer.

3. Entitlement to service connection for a gastrointestinal condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the veteran's claims on appeal.  A videoconference hearing was held before the undersigned Veterans Law Judge in June 2014.

This appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

Wrist Disability

The Veteran's service medical records clearly show that he was seen in service in April 1986 after injuring his wrist while playing sports.  X-rays of the Veteran's right wrist at that time were normal.  The remainder of the Veteran's service treatment records, to include his September 1996 report of medical examination, show no further complaints of, or treatment for, any wrist condition, including any complaints of numbness or tingling in the hands. 

During the Veteran's hearing testimony in June 2014, he indicated that he'd had problems with his wrists since service, including numbness and tingling in the fingers, which he attributed to his work in service as a postman, sorting a large volume of mail.

In conjunction with his claim, the Veteran was afforded VA examination for his wrists in July 2013.  The examiner opined that the Veteran's current wrist condition was related to the Veteran's documented sprained wrist.  However, it does not appear that the examiner considered whether the Veteran's current bilateral ulnar neuropathy was etiologically related to the Veteran's inservice duties sorting mail.  On remand, a supplemental opinion should be obtained addressing the relationship, if any, between the Veteran's inservice duties as a postman and his current neuropathy of the wrists.

Prostate Cancer

The evidence of record shows that the Veteran underwent a radical prostatectomy in June 2005, for prostate cancer.  The examiner from a July 2013 VA examination noted that the Veteran had been diagnosed with prostate cancer, but that this was not a presumptive "Gulf War" exposure condition, and that it was therefore less likely as not related to Gulf War toxin exposure.

However, as indicated in the record, and pointed out by the Veteran in his June 2014 hearing testimony, the Veteran did have a finding in service of blood in his urine, specifically a trace of blood in his urine in July 1992.  The Veteran also mentioned a variety of other genitourinary problems he had in service, which seem to be attributable to other causes, but the Board does recognize that blood in the urine can be one sign of prostate cancer.  As such, the Board finds that this issue must be remanded in order that the examiner may offer an addendum opinion considering all evidence of record, including the finding of a trace of blood in the Veteran's urine in service.

Gastrointestinal Disability

As to the Veteran's gastrointestinal complaints, while the evidence of record clearly shows a significant bout of viral gastroenteritis in service, the VA examination of July 2013 also indicated that the one bout of gastroenteritis in service was acute and transitory, and resolved without residuals.  However, that examiner also indicated that the Veteran could be having some symptomatology secondary to the treatment he received for his prostate cancer.  As the Veteran's claim of prostate cancer is being remanded, the Board finds this claim must also be remanded, as being inextricably intertwined with the Veteran's prostate cancer claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any wrist condition, gastrointestinal disorder or prostate cancer, or the residuals thereof.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder, to include any outstanding VA records from 2014 to the present.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, return the Veteran's claim folder to the examiner who conducted July 2013 VA wrist examination.  If the examiner is not available, please forward the case to an appropriate health care provider that can provide the requested opinion.  

Have the examiner offer a further opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current wrist disability (bilateral ulnar neuropathy) is etiologically related to the Veteran's duties sorting mail during service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Return the Veteran's claim folder to the examiner who conducted July 2013 VA examination.  .  If the examiner is not available, please forward the case to an appropriate health care provider that can provide the requested opinion.  

Have the examiner offer a further opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has prostate cancer related to service.  In providing the opinion, please have the examiner comment specifically on significance (if any) of the findings of blood in the Veteran's urine during service.  

If the examiner finds prostate cancer related to service, he should also determine whether the Veteran currently has any gastrointestinal disability secondary to prostate cancer.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Thereafter, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


